PER CURIAM.
The plaintiff and appellant brought action against defendant for damages for personal injuries alleged to have been sustained in an automobile accident. The defendant by his answer, among other things, pleaded that plaintiff for a valuable consideration had, sub*263sequent to the accident, settled with the defendant and had thereby released and discharged him from any and all claims arising therefrom, praying for an order enjoining the plaintiff from proceeding further in the prosecution of her action for damages. Plaintiff filed a reply seeking a decree cancelling the release because of alleged fraud. By stipulation the issues raised by the answer and reply were heard by the court sitting in equity. Prom a decree favorable to the defendant and enjoining plaintiff in her law action, the plaintiff appeals.
Our examination of the record indicates no reversible error and we, therefore, affirm the decree.
Costs to neither party.